          Case 6:20-po-00090-JDP Document 10 Filed 07/07/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     JOSHUA GHZIOUNA
 7
 8                                      IN THE UNITED STATES DISTRICT COURT
 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                        Case No. 6:20-po-00090-JDP
12                            Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                       CONFERENCE
13    vs.
                                                       Date: September 15, 2020
14    JOSHUA GHZIOUNA,                                 Time: 10:00 a.m.
                                                       Judge: Hon. Jeremy D. Peterson
15                            Defendant.
16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Joshua Ghziouna, hereby stipulate and jointly move this Court to continue Mr.
20   Ghziouna’s status conference from July 7, 2020 until September 15, 2020.
21             On February 25, 2020, Mr. Ghziouna was arraigned before the honorable Jeremy D.
22   Peterson. Defense investigation is ongoing. Unfortunately ongoing COVID-19 closures have
23   delayed defense investigation. The undersigned defense counsel requests that Mr. Ghziouna’s
24   status conference be continued until September 15, 2020 in order to undertake the necessary
25   investigation. The Government does not object.
26   //
27   //
28   //

     ddA
       Ghziouna / Stipulation to Continue               -1-
       Status Conference and Order
        Case 6:20-po-00090-JDP Document 10 Filed 07/07/20 Page 2 of 3


 1                                          Respectfully submitted,
 2                                          McGREGOR SCOTT
                                            United States Attorney
 3
 4   Dated: July 6, 2020                    /s/ Susan St. Vincent
                                            SUSAN ST. VINCENT
 5                                          Acting Legal Officer
                                            National Park Service
 6                                          Yosemite National Park
 7
 8   Dated: July 6, 2020                    HEATHER E. WILLIAMS
                                            Federal Defender
 9
10                                          /s/ Benjamin A. Gerson
                                            BENJAMIN A. GERSON
11                                          Assistant Federal Defender
                                            Attorney for Defendant
12                                          JOSHUA GHZIOUNA
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Ghziouna / Stipulation to Continue     -2-
       Status Conference and Order
        Case 6:20-po-00090-JDP Document 10 Filed 07/07/20 Page 3 of 3


 1                                                ORDER
 2             The above stipulation to continue case 6:20-po-00090 JDP until September 15, 2020 is
 3   hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:         July 6, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Ghziouna / Stipulation to Continue            -3-
       Status Conference and Order
